IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT

                               _____________________

                                    No. 91-2260
                               _____________________


UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

       versus

HUMBERTO HINOJOSA and CARLOS LERMA,

                                                        Defendants-Appellants.

_________________________________________________________________

          Appeals from the United States District Court
                for the Southern District of Texas
_________________________________________________________________
                          (April 3, 1992)


Before WILLIAMS and WIENER, Circuit Judges, and LITTLE,1 District
Judge

JERRE S. WILLIAMS, Circuit Judge:

       Appellants       Humberto   Hinojosa     and   Carlos    Lerma   were    both

convicted of numerous drug related offenses.                     Both appellants

insist the evidence was insufficient to support their convictions.

They    also    claim    the    trial   judge   erred   in     calculating     their

sentences.      Moreover, Hinojosa individually asserts he should be

granted a new trial due to improprieties in the selection of the

jury.    We find appellants' arguments unpersuasive and affirm the

convictions and sentences.


     1   District Judge of the Western District of Louisiana,
sitting by designation.
                               I.   FACTS

     Evidence was presented at trial that Carlos Lerma operated

numerous businesses in the Houston area as a cover for an elaborate

drug operation.     One of Lerma's businesses was an auto paint and

body shop.   The body shop was run by Humberto Hinojosa who assisted

Lerma in stripping down cars brought from Mexico and removing

packages of marihuana concealed in the cars.      The packages were

then boxed and distributed.    Much of the drugs was transported to

Atlanta, Georgia.

     In November 1985, Marion Meadows introduced Steven Miller to

Hinojosa.    Miller agreed to transport marihuana in his car from

Texas to Georgia.     Hinojosa supplied approximately 800 pounds of

marihuana for the first trip to Atlanta.

     Meadows and Miller followed Hinojosa's truck as they drove to

Atlanta in Miller's car.    Upon arriving in Atlanta, Hinojosa told

Miller and Meadows to check into a particular hotel.   At the hotel,

a party unknown to Miller took Miller's car and Hinojosa's truck

and unloaded the marihuana from the vehicles.      Later, money was

delivered to the hotel.    Miller was instructed to count the money

and Hinojosa told him he could keep all the one and five dollar

bills.   The money totalled approximately $150,000.      Miller and

Meadows returned to Texas with the money, and they delivered it to

Lerma at his auto body shop.

     Through January 1986, Miller made approximately five more

trips to Atlanta, taking between 300 and 500 pounds of marihuana

each time and returning with the money.     The procedures sometimes


                                    2
varied, but the trips always involved the same people.                                 After

January of 1986, Miller and Meadows made two or three more trips,

but    they      stopped      after    Meadows          suspected        he     was    under

investigation.         Meadows had been stopped at the Atlanta airport,

and a Drug Enforcement Administration agent discovered $169,000 and

six marihuana cigarettes in his duffle bag. After Meadows returned

to    Houston,    he    met   with    Lerma       and    Hinojosa    to       discuss    the

government's seizure of the money.                Because of the incident at the

airport, Miller and Meadows then stopped transporting marihuana for

Hinojosa and Lerma.

       In the summer of 1987, Miller again began driving marihuana

from Houston to Atlanta because he needed the work.                             During the

summer, Miller made four or five trips.                       On each trip he hauled

approximately      300     pounds     of    marihuana,        and   on    one    trip,    he

transported six kilos of cocaine.                 Hinojosa accompanied Miller on

two of the trips.        Miller was arrested in Orange County, Texas for

possession of less than an ounce of marihuana in July 1987.                               He

then moved to Atlanta and ceased transporting drugs for Hinojosa

and Lerma.       He did, however, continue his association with the

defendants.      In fact, Miller purchased cocaine and marihuana from

Hinojosa for the purpose of resale.

       On March 27, 1988, Miller was again arrested.                      The charge was

possession of marihuana and LSD.                   Following his arrest, Miller

agreed to cooperate with the Georgia police.                        He told them that

Hinojosa was his source and                that    Hinojosa would be coming to

Atlanta.         Upon    Hinojosa's        arrival       in    Atlanta,       Miller     was


                                            3
temporarily released from jail so he could meet Hinojosa to receive

a   kilo   of   cocaine.        Miller    wore    a    "body-bug"          during    the

transaction.      After       the   transaction,      Miller    was    returned       to

custody, and Hinojosa was arrested in his motel room.

      Evidence was introduced to show that throughout the same time

period, Lerma was involved in numerous other drug transactions. On

two   occasions   in    the    summer    of   1987,    Lerma    and    Roger        Solis

transported between 500 and 900 pounds of marihuana from Laredo to

Houston. Solis also drove two separate loads of marihuana to South

Carolina.    On the first trip to South Carolina, the marihuana was

loaded at Lerma's house, and Solis drove in tandem with Ricardo

Montalvan (a/k/a Valentin).          On the second trip, Solis was stopped

en route with the load and was arrested.

      Testimony at trial indicated that one of Lerma's cocaine

sources was     his    girlfriend,      Jacquelyn     Cruzco.         In    May     1988,

Cruzco's house was searched pursuant to a valid search warrant.

The police discovered $147,000 in cash, scales, drug paraphernalia,

and marihuana at Cruzco's house.                 Lerma's briefcase was also

searched, and the police found drug ledgers and a business card for

an attorney named Lawrence Rothenberg.            On the back of the card was

a notation indicating that Lerma had paid $25,000 in legal expenses

for Hinojosa.     The briefcase also contained a memorandum regarding

the events surrounding Hinojosa's arrest.

      In August 1988, as a result both of information supplied by

Miller and the arrest of Hinojosa, law enforcement officials in

Houston obtained court-authorized wiretaps on several telephone


                                         4
numbers utilized by Lerma, and they also conducted surveillance on

his activities.      Numerous     incriminating    conversations    between

Lerma, Lionel Sosa, Lee Hernandez, Solis, Montalvan, Vincente

Rivera, and Cruzco were recorded.          These conversations involved

drug transactions and delivery of money.                Approximately nine

conversations were recorded between Lerma, Lee Hernandez, and

Lionel Sosa, regarding money Hernandez allegedly owed Lerma for

cocaine.   Sosa testified at trial that Lerma recruited him to sell

cocaine.    Sosa    agreed   to   assist   Lerma   by   directing   cocaine

customers to him.    In August 1988, Sosa put Lerma in touch with Lee

Hernandez for the purpose of conducting cocaine and marihuana

transactions.

     In a separate conversation, Lerma told Montalvan that Lerma

and two others had purchased 10,000-12,000 pounds of marihuana, and

that Lerma intended to set aside 2000-3000 pounds for Montalvan.

Another series of calls involved a 1000-pound marihuana transaction

between Lerma and Montalvan.        Lerma had purchased the marihuana

from Felix Castillo.     He had shown samples of the marihuana to

Montalvan, but Montalvan rejected the marihuana.             Lerma was en

route to return the marihuana to Castillo when he was arrested by

surveillance agents.    A search of his car produced two samples of

marihuana totalling forty pounds, a gun, and drug ledgers.

     Hinojosa was indicted and convicted of conspiracy to possess

with intent to distribute in excess of 1000 kilograms of marihuana

and in excess of five kilograms of cocaine in violation of 21

U.S.C. § 846 and two counts of interstate travel in aid of


                                     5
racketeering in violation of 18 U.S.C. §§ 2, 1952(a)(1), and

1953(a)(3).   He was sentenced to a total prison term of 235 months,

followed by five years supervised release.     Lerma was indicted and

convicted of 51 counts, involving: conspiracy to possess with

intent to distribute in excess of 1000 kilograms of marihuana and

in excess of five kilograms of cocaine in violation of 21 U.S.C.

§ 846; engaging in a continuing criminal enterprise in violation of

21 U.S.C. § 848; interstate travel in aid of racketeering in

violation of 18 U.S.C. §§ 2 and 1952(a)(1); possession with intent

to distribute in excess of 100 kilograms of marihuana in violation

of 21 U.S.C. § 841(a)(1); possession with intent to distribute

marihuana in violation of 21 U.S.C. § 841(a)(1); use of a telephone

to facilitate the commission of a felony in violation of 21 U.S.C.

§§ 846 and 843(b); carrying a firearm during a drug trafficking

crime, in violation of 21 U.S.C. § 924(c)(1); conducting financial

transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i); engaging

in monetary transactions in violation of 18 U.S.C. § 1957; and

investing illegal proceeds in violation of 21 U.S.C. § 854.    He was

sentenced to a total prison term of 300 months, followed by five

years supervised release.   Both appellants filed timely appeals.



                 II.   SUFFICIENCY OF THE EVIDENCE

     Both Lerma and Hinojosa challenge the sufficiency of the

evidence to support a portion of their conviction. We address each

appellant's claim individually.       In reviewing the sufficiency of

the evidence, this Court views all evidence in the light most


                                  6
favorable to the government with all reasonable inferences and

credibility choices to be made in support of the jury's verdict.

The evidence is sufficient if a rational trier of fact could have

found the essential elements of the crime beyond a reasonable

doubt.     United States v. Anchondo-Sandoval, 910 F.2d 1234, 1236

(5th Cir. 1990); United States v. Medina, 887 F.2d 528, 530 (5th

Cir. 1989).

       Both Hinojosa and Lerma have a difficult burden to overcome

because they did not object to the sufficiency of the evidence at

the trial level.      Without the objection, we extend even greater

weight than is usual as to the jury's finding.                     A review of

Hinojosa    and   Lerma's    sufficiency    claims   is     "limited     to   the

determination of whether there was a manifest miscarriage of

justice.     Such a miscarriage would exist only if the record is

devoid of evidence pointing to guilt."           United States v. Robles-

Pantoja, 887 F.2d 1250, 1254 (5th Cir. 1989)(citations omitted).



       Hinojosa challenges the sufficiency of the evidence with

respect to his conviction for traveling and aiding and abetting

travel in interstate commerce with the intent to distribute the

proceeds    of    unlawful    activity     in   violation     of    18   U.S.C.

§ 1952(a)(1) and (2).2       The essential elements of a violation under

   2
       "(a)    Whoever travels in interstate or foreign commerce or
uses the mail or any facility in interstate or foreign commerce,
with intent to--
          (1) distribute the proceeds of any unlawful activity; or
          (2) commit any crime of violence to further any unlawful
     activity; or
          (3) otherwise promote, manage, establish, carry on, or

                                      7
Section 1952(a) are: (1) travel in interstate or foreign commerce;

(2) with the specific intent to distribute the proceeds of an

unlawful activity; and (3) knowing and willful commission of an act

in furtherance of that intent.       United States v. Logan, 949 F.2d

1370, 1380-81 (5th Cir. 1991), petition for cert. filed, (U.S. Mar.

2, 1992) (No.91-7478). To convict Hinojosa for aiding and abetting

an offense against the United States, the government must prove he

was: (1) associated with the criminal venture; (2) participated in

it as something he wished to bring about; and (3) sought by his

actions to make it succeed.     United States v. Tullos, 868 F.2d 689,

694 (5th Cir.), cert. denied, 490 U.S. 1112, 109 S.Ct. 3171, 104

L.Ed.2d 1033 (1989).

     Although    Hinojosa    traveled    with   Miller   and   Meadows    to

transport marihuana to Atlanta, he claims there is no evidence to

support   the   conclusion   that   he   actively   participated   in    the

distribution of proceeds.       Miller counted the money, and then

Miller and Meadows drove to Houston to deliver the proceeds to

Lerma.    Hinojosa maintains there is no evidence showing that he

either delivered the proceeds or that he aided and abetted others

in the interstate travel of the proceeds.

     Although it is true that Hinojosa did not deliver the proceeds

from Atlanta to Houston personally, it is not necessary under an



     facilitate the promotion, management, establishment, or
     carrying on, of any unlawful activity,
and thereafter performs or attempts to perform any of the acts
specified in subparagraphs (1), (2), and (3), shall be fined not
more than $10,000 or imprisoned for not more than five years, or
both." 18 U.S.C. § 1952 (1984).

                                     8
aiding and abetting theory that he personally do so.    This court

has held that the requisite intent for Section 1952(a) may be

inferred from a defendant's conduct immediately before and after

travel.   United States v. Abadie, 879 F.2d 1260, 1266 (5th Cir.),

cert. denied, 493 U.S. 1005, 110 S.Ct. 569, 107 L.Ed.2d 563 (1989).

Conduct before and after the actual travel may also be used to

infer that Hinojosa aided and abetted the distribution of proceeds.

Hinojosa provided the marihuana for the trip to Atlanta, and, once

the proceeds were received in Atlanta, he instructed Miller to

count the money, permitting Miller to keep the smaller bills.   The

money was then transported by Meadows and Miller to Lerma for whom

Hinojosa worked.    These overt acts are sufficient to manifest

Hinojosa's desire to aid and abet in the distribution of proceeds

of an unlawful activity. Accordingly, the record is not "devoid of

evidence" of Hinojosa's guilt.

     The attack by Lerma on the sufficiency of the evidence is much

narrower.    Lerma was convicted under the Continuing Criminal

Enterprise statute ("CCE"),3 which requires proof that a defendant

    3
        "For purposes of subsection (a) of this section, a person
is engaged in a continuing criminal enterprise if--
     (1) he violates any provision of this subchapter or
subchapter II of this chapter the punishment for which is a
     felony, and
     (2) such violation is a part of a continuing series of
     violations of this subchapter or subchapter II of this
     chapter--
          (A) which are undertaken by such person in concert with
          five or more other persons with respect to whom such
          person occupies a position of organizer, a supervisory
          position, or any other position of management, and
          (B) From which such person obtains substantial income or
          resources.
21 U.S.C. § 848(c) (1981).

                                 9
organized,     supervised,      or    managed     five    or   more      persons      in a

continuing series of drug violations from which the defendant

obtained      substantial      income.          Lerma     admits        he   organized,

supervised, or managed Solis, Montalvan, and Sosa, but he contends

the evidence is insufficient to show he had similar authority over

anyone else.

       The evidence, when viewed in the light most favorable to the

government, indicates Lerma was Hinojosa's supervisor.                         Hinojosa

worked directly under Lerma, assisting him by stripping down cars

full   of    marihuana,      delivering    the     marihuana       to    Atlanta,      and

ensuring      the   money    was    delivered     back    to   Lerma.         The     most

convincing evidence indicating Lerma supervised Hinojosa's affairs

is the business card signifying that Lerma paid Hinojosa's legal

fees after the 1988 arrest.

       Because Lerma supervised Hinojosa and Hinojosa managed or

supervised Miller and Meadows, Lerma is thus considered a manager,

supervisor, or organizer of Miller and Meadows as well.                             Lerma

argues   he    is   not     responsible    for    the    people     who      worked    for

Hinojosa, but this argument defies common logic.                   The CCE must not

be rendered meaningless by permitting the head of a drug enterprise

to insulate himself from liability by merely delegating authority

to several lieutenants.            The   specific        wording of the statute

compels this Court to include delegated authority within the

definition of the CCE statute.            No where in Section 848(c) does it

say    the   defendant      must     "directly"    or    "personally"         organize,

supervise, or manage five people.              Moreover, the terms "organize,"


                                          10
"supervise," or "manage" are used disjunctively in the statute.

Lerma   wants   us    to    assume   the     drafters    intended   the   words

"supervise" and "manage" to be synonymous.              This is an assumption

we will not make. "[T]hese terms should be applied in their

ordinary   sense     as    understood   by   the   public   or   the   business

community."     United States v. Butler, 885 F.2d at 200.              The term

"manage" suggests delegated authority while "supervise" connotes

one-on-one guidance.

     The caselaw firmly supports the statutory wording and purpose.

 "[A] defendant may not insulate himself from CCE liability by

carefully pyramiding authority so as to maintain fewer than five

direct subordinates."         United States v. Ricks, 882 F.2d 885, 891

(4th Cir. 1989), cert. denied, 493 U.S. 1047, 110 S.Ct. 846, 107

L.Ed.2d 841 (1990).        See also, United States v. Phillips, 664 F.2d

971, 1034 (5th Cir. Unit B 1981), cert. denied, 457 U.S. 1136, 102

S.Ct. 2965, 73 L.Ed.2d 1354, and cert. denied, 459 U.S. 906, 103

S.Ct. 208, 74 L.Ed.2d 166 (1982)("Mere delegation by Myers of the

authority to personally hire crew members to the ship's foreman

does not detract from Myers' ultimate status as organizer"); United

States v. Butler, 885 F.2d 195, 200-01 (4th Cir. 1989)("Nor need

the defendant have personal contact with the five persons because

organizational authority and responsibility may be delegated");

United States v. Alvarez, 860 F.2d 801, 816 (7th Cir. 1988), cert.

denied, 490 U.S. 1051, 109 S.Ct. 1966, 104 L.Ed.2d 434, and cert.

denied, 493 U.S. 829, 110 S.Ct. 97, 107 L.Ed.2d 60 (1989) ("We find

that mere delegation of authority does not detract from [the


                                        11
defendant's] ultimate status as organizer"); United States v.

Becton, 751 F.2d 250, 255 (8th Cir. 1984), cert. denied, 472 U.S.

1018, 105 S.Ct. 3480, 87 L.Ed.2d 615 (1985) ("Furthermore, the

government need not prove that the supervisor had personal contact

with each person"). Under the proper statutory interpretation, the

evidence clearly is sufficient to sustain Lerma's conviction under

the CCE.



                       III.   JURY SELECTION

     Hinojosa maintains he should be granted a new trial because

he was denied a fair trial due to two improprieties in the jury

selection process.   He first asserts that the trial judge erred in

refusing to strike Ms. Morgan from the jury panel because she was

allegedly biased against drug-related crimes.    Ms. Morgan's son,

although drug-free at the time of trial, had had a drug problem as

a teenager, and Ms. Morgan expressed some concern as to whether she

could put the experience aside during the trial.    When the trial

judge asked Ms. Morgan if she could decide a case based on the

evidence despite her son's past problems, she stated, "I feel like

I could in one way, and another way I'm not sure.        I'm being

truthful with you, Judge."     When the government questioned Ms.

Morgan, the following exchange occurred:

     Government:     Do you understand that you will be under
                     oath to follow the law and the Judge's
                     instructions? Can you do this?

     Morgan:         Yes.

     Government:     We're all products of our upbringing and
                     our hates and dislikes and likes.    But

                                 12
                      setting those aside and deciding the facts
                      of the case, can you do that?

     Morgan:          Yes, I can.

Hinojosa attempted to have the juror struck because of bias, but

the trial judge denied the motion.       As a result of the ruling,

Hinojosa used one of his peremptory challenges on Ms. Morgan, which

meant he was unable to use it on another venireman.    We affirm the

trial court's ruling.

     The Sixth and Fourteenth amendments of the U.S. Constitution

guarantee all criminal defendants the right to a trial by an

impartial jury.   The implementation of this guarantee is entrusted

to the trial court.   King v. Lynaugh, 850 F.2d 1055, 1058 (5th Cir.

1988)(en banc), cert. denied, 488 U.S. 1019, 109 S.Ct. 820, 102

L.Ed.2d 809 (1989), and cert. denied, 489 U.S. 1093, 109 S.Ct.

1563, 103 L.Ed.2d 930 (1989).       We grant broad discretion to the

trial judge in making determinations of impartiality and will not

interfere with such decisions absent a clear abuse of discretion.

United States v. McCord, 695 F.2d 823, 828 (5th Cir.), cert.

denied, 460 U.S. 1073, 103 S.Ct. 1533, 75 L.Ed.2d 953 (1983);

United States v. Jones, 712 F.2d 115, 121 (5th Cir. 1983); United

States v. Allred, 867 F.2d 856, 869 (5th Cir. 1989).

     The decision to grant such power to the trial judge is based

on the acknowledged advantage the trial judge has in observing the

demeanor and credibility of any potential juror.       Wainwright v.

Witt, 469 U.S. 412, 428, 105 S.Ct. 844, 854, 83 L.Ed.2d 841 (1985)

("[S]uch a finding is based upon determinations of demeanor and

credibility that are peculiarly within a trial judge's province);

                                    13
Wicker v. McCotter, 783 F.2d 487, 493 (5th Cir.), cert. denied, 478

U.S. 1010, 106 S.Ct. 3310, 92 L.Ed.2d 723 (1986) ("[D]eterminations

of   juror   bias   depend   in   great   degree   on   the   trial   judge's

assessment of the potential juror's demeanor and credibility, and

on his impressions about that venireman's state of mind").

      In the present case, the trial judge questioned the venireman

himself and then listened as both sides questioned her as well.           At

the conclusion of this process, he believed Ms. Morgan's assertion

that she would follow the law and his instructions.            Ms. Morgan's

candor on the subject bolsters her later assertions that she would

set aside her "hates and dislikes and likes."             The present case

involves a less extreme potential for bias than Celestine v.

Blackburn, 750 F.2d 353 (5th Cir. 1984), cert. denied, 472 U.S.

1022, 105 S.Ct. 3490, 87 L.Ed.2d 624 (1985), in which we affirmed

a trial judge's refusal to strike a juror for bias even though the

juror knew both the prosecuting attorney and the granddaughter of

the murder victim.     If the trial judge in Celestine did not abuse

his discretion in believing the claims of impartiality, then the

trial judge in the present case certainly did not abuse his

discretion either.

      Hinojosa's second claim regarding the selection of the jury is

that the government denied him equal protection of the law by using

its peremptory challenges to exclude three black prospective jurors

solely because of their race in violation of Batson v. Kentucky,

476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).            The government

claims the objection was not timely made because Hinojosa raised


                                     14
his Batson claim only after the venire was dismissed and after the

jury was sworn and excused for the day.            Although the caselaw

supports the government's contention,4 we address the issue on the

merits because the trial judge ruled on the Batson claim.

     The government gave the following reasons for striking the

respective jurors:

     Panelist No. 1 - The government felt he was both slow in
     answering the questions and not paying attention during
     voir dire. The government was also concerned because the
     panelist stated he had twelve years of formal education
     but did not state he had completed high school.

     Panelist No. 16 - The government struck this juror
     because he had not completed high school.

     Panelist No. 23 - The government struck this juror
     because he, too, had not completed high school.

The government's concern over lack of education and inattentiveness

was due to the complex legal issues involved in this case.            The

trial involved 58 counts, including continuing criminal enterprise,

money   laundering,   and   structuring       financial    transactions.

Additionally, it required the jury to determine whether Lerma's

vast properties and assets were subject to criminal forfeiture as

proceeds of unlawful activity. The government was apprehensive that

these particular veniremen would have difficulty understanding the

complexities   involved.     The        district   court   accepted   the

government's reasons for its use of peremptory strikes on these

veniremen and denied the Batson motion.


    4
         Jones v. Butler, 864 F.2d 348, 370 (5th Cir. 1988), cert.
denied, 490 U.S. 1075, 109 S.Ct. 2090, 104 L.Ed.2d 653 (1989) ("The
Supreme Court's analysis in Batson presumed that an objection would
be made promptly, probably before the venire was dismissed").

                                   15
     As with the motion to strike for cause, we pay great deference

to the trial judge's decision regarding a Batson motion. The trial

judge's decision rests upon a credibility determination, and, thus,

we interfere with that decision only if it is clearly erroneous or

an abuse of discretion.       United States v. Terrazas-Carrasco, 861

F.2d 93, 94 (5th Cir. 1988); United States v. Clemons, 941 F.2d

321, 324 (5th Cir. 1991).

     Once Hinojosa made a prima facie showing that the government's

peremptory challenges were based on race, the burden shifted to the

government to articulate a race-neutral reason for its challenges.

United   States   v.   Clemons,      941   F.2d   at   323.      "Unless    a

discriminatory intent is inherent in the prosecutor's explanation,

the reason given by the prosecutor will be deemed race-neutral."

Id. at 325.   The government's reason need not rise to the level

justifying a challenge for cause, United States v. Roberts, 913

F.2d 211, 214 (5th Cir. 1990), cert. denied, ___ U.S. ___, 111

S.Ct. 2264, 114 L.Ed.2d 716 (1991), and valid reasons for exclusion

may include intuitive assumptions.           United States v. Terrazas-

Carrasco, 861 F.2d at 94.

     This Court has previously held that a disinterested demeanor

and inattentiveness are valid, race-neutral reasons for excluding

a venireman from jury service.        Moore v. Keller Industries, Inc.,

948 F.2d 199, 202 (5th Cir. 1991).         We now hold that a trial judge

does not abuse his discretion by allowing exclusion of a venireman

by   peremptory   challenge     if    that   venireman's      education    is

insufficient when taking into account the legal issues to be


                                     16
presented.         Of   course,    whether       a   venireman's       education    is

insufficient is a factual determination made by the judge.                    In the

present case, we cannot hold that the trial judge's determination

was clearly erroneous.



                            IV.    LERMA'S SENTENCE

      Lerma asserts that there are two errors in the sentence he

received    and    that   this    Court     should    reverse    and     remand    for

resentencing.      We are unable to consider his request because Lerma

has not provided this Court with a record of the sentencing

hearing, and no justification is given for not doing so.                   The rules

of   appellate     procedure      require      the   appellant   to     provide    the

record,5 and our caselaw has consistently followed this rule.

United States v. Juarez-Fierro, 935 F.2d 672, 675, n.1 (5th Cir.),

cert.    denied,    ___   U.S.    ___,    112    S.Ct.   402,    116    L.Ed.2d    351

(1991)("Since the appellant failed to order the parts of the record

regarding the swearing of the second petit jury, we cannot review

his claim"); United States v. Alfaro, 919 F.2d 962, 966, n.16 (5th

Cir. 1990)("If a defendant reasonably expects us to overturn the

factual findings of the trial court, he should strive to provide a

thorough evidentiary record on the factual issues")(emphasis in

     5
        "(1) Within 10 days after filing the notice of appeal the
appellant shall order from the reporter a transcript of such parts
of the proceedings not already on file as the appellant deems
necessary, subject to local rules of the courts of appeals. . . .
(2) If the appellant intends to urge on appeal that a finding or
conclusion is unsupported by the evidence or is contrary to the
evidence, the appellant shall include in the record a transcript of
all evidence relevant to such finding or conclusion." Fed. R. App.
P. 10(b).

                                          17
original); United States v. O'Brien, 898 F.2d    983, 985 (5th Cir.

1990)("It is appellant's responsibility to order parts of the

record which he contends contain error and his failure to do so

prevents us from reviewing this assignment of error"); Brookins v.

United States, 397 F.2d   261, 262 (5th Cir.), cert. denied, 393

U.S. 952, 89 S.Ct. 377, 21 L.Ed.2d 364 (1968)("This appellate court

`[C]an only take the record as it finds it, and cannot add thereto,

or go behind, beyond, or outside it . . .'") (quoting 4A C.J.S.

Appeal and Error § 1206 at p. 1333).   The rulings of other circuits

comport with our rulings on the importance of the inclusion of the

record.6   Thus, to maintain the integrity of the rules and the

appellate process, we properly decline to review controversies in

which the record is not supplied to us.



                     V.   HINOJOSA'S SENTENCE

     Hinojosa, like Lerma, claims the district court erred in

computing his sentence, but, unlike Lerma, Hinojosa provided this

Court with a record of his sentencing hearing.     Consequently, we

are able to evaluate whether the district court erred.

      6
          See United States v. Durrive, 902 F.2d 1221, 1232, n.8
(7th Cir. 1990)("We reiterate the requirement that counsel provide
this court with the district court's specific findings of fact
relevant to sentencing . . ."); United States v. Mobile Materials,
Inc., 881 F.2d 866, 878 (10th Cir. 1989). cert. denied, 493 U.S.
1043, 110 S.Ct. 837, 107 L.Ed.2d 833 (1990)("Appellants have made
no effort to provide us with a statement envisioned by Fed.R.App.
10(c), and it is the responsibility of counsel . . . to insure that
a complete record is available for our review"); United States v.
Johnson, 584 F.2d 148, 156, n.18 (6th Cir. 1978), cert. denied, 440
U.S. 918, 99 S.Ct. 1239, 59 L.Ed.2d 469 (1979) ("It is the
responsibility of appellants to insure inclusion in the record of
all trial materials upon which they intend to rely on appeal").

                                18
     For sentencing purposes, the district court imposed a two

level increase of Hinojosa's offense level because "the defendant

was an organizer, leader, manager, or supervisor in any criminal

activity."        U.S.S.G.   §    3B1.1(c).       "Factors      the    court    should

consider include the exercise of decision making authority, the

nature of participation in the commission of the offense, the

recruitment of accomplices, the claimed right to a larger share of

the fruits of the crime, the degree of participation in planning or

organizing    the    offense,     the   nature    and    scope    of    the    illegal

activity, and the degree of control and authority exercised over

others."     Application Note 3, U.S.S.G. § 3B1.1(c).                         Unlike a

finding of guilt, the facts necessary to support an adjustment in

sentencing must only be proved by a preponderance of the evidence.

United States v. Alfaro, 919 F.2d at 965.                     This Court will not

reverse findings of fact unless they are clearly erroneous. United

States v. Mir, 919 F.2d 940, 943 (5th Cir. 1990).

     Hinojosa claims the evidence is insufficient to support a

finding that he was a "leader."          He alleges the evidence shows only

that he was a participant with Miller and Meadows, but not their

leader.      In   contrast       to   this    claim,    the   following       evidence

established at trial supports the district court's finding of

Hinojosa as a leader: (1) Hinojosa supplied the marihuana for the

trips to Atlanta; (2) he was involved with the men who picked up

the marihuana and paid for the load; (3) he chose the hotel where

they met; (4) he directed Miller to count the money and gave Miller

permission to keep the small bills; and (5) when Meadows was


                                         19
stopped with money in the Atlanta airport, it was Hinojosa and

Lerma who met with Meadows to discover what happened to the money.

With this preponderance of the evidence supporting the finding of

Hinojosa as a leader, we hold that the district court's ruling was

not clearly erroneous.



                         VI.   CONCLUSION

     We hold the convictions of Hinojosa and Lerma must be upheld.

There were no improprieties in the selection of the jury, and the

evidence was sufficient to support all convictions.   With respect

to Hinojosa, the trial judge did not err in calculating his

sentence, and with respect to Lerma, we do not address the issue of

error in calculating his sentence because Lerma did not provide us

with the record of the sentencing proceedings.   Finding no error,

we affirm the convictions and sentences.



AFFIRMED.




                                20